Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/20; 3/16/21; 9/17/21; 1/20/22; 4/28/22; 10/2/19(35pg); 10/2/19(8pg); 10/2/19(8pg); 10/2/19(5pg); 10/2/19(4pg); 10/2/19(18pg); 10/2/19(8pg); 10/2/19(9pg); 10/2/19(8pg);10/2/19(8pg); 10/2/19(8pg) are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-6, 9-11 and 13-20, 22 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Sund, et al. (US 2011/0144594 A1), hereinafter Sund.
Regarding claim 1, Sund discloses a jet injector, comprising: a pre-filled syringe (18) comprising: a container portion (20) defining a fluid chamber (22) containing a medicament (Fig. 2, [0031-0032]); an injection-assisting needle (24) disposed at the distal end of the chamber (Fig. 2), having an injecting tip (26) configured for piercing an insertion location, and defining a fluid pathway (needle bore) in fluid communication with the chamber for injecting the fluid from the chamber into an injection site [0032]; a plunger (28) movable within the fluid chamber [0033]; a housing (14) that houses the pre-filled syringe and is configured for allowing insertion of the needle at the injection location to an insertion point that is at a penetration depth below the surface [0045], the housing comprising: a retractable guard (66) that is movable between a protecting position in which the needle is disposed within the guard (7A) [0039] and an injecting position in which the tip of the needle is exposed for insertion to the insertion point (7B, 7C) [0039], and an interference component (70) adjacent to the retractable guard (66) that interferes with the movement of the retractable guard when the retractable component is moved at least partially from the protecting position toward the injecting position [0064-0065 - tabs 74 on ring 70 are received in slot 95 of needle guard, as guard moves to injection point, tabs 74 slide in slot 95 until they reach the end of slot and depress inwardly, interfering with movement of the retractable guard in the process); a syringe support (16) supportively mounting the pre-filled syringe in the housing [0032]; an energy source (62) configured for biasing the plunger with a force selected to produce an injecting pressure on the medicament in the fluid chamber to jet inject the medicament from the fluid chamber through the needle to the injection site [0040].
Regarding claim 2, Sund discloses wherein the energy source and pre-filled syringe are configured such that the injecting pressure remains between about 80 p.s.i. and about 1000 p.s.i. during injection of the medicament [0059].
Regarding claim 3, Sund discloses wherein the energy source and pre-filled syringe are configured such that the injecting pressure remains below about 500 p.s.i. and above about 90 p.s.i. during the injection of the medicament [0059].
Regarding claims 4 and 5, Sund discloses wherein the energy source and pre- filled syringe are configured to produce the injecting pressure that remains at least at about 100 p.s.i. during the injection of the medicament [0059] and wherein the energy source and pre-filled syringe are configured such that the injecting pressure remains up to about 350 p.s.i. during the injection of the medicament [0059].
Regarding claim 6, Sund discloses wherein the pre-filled syringe has a distal portion (near 20) in which the injection-assisting needle is located (Fig. 2), anda proximal portion opposite the distal portion (Fig. 2) [0034]; and the syringe support axially supports the proximal portion of the pre-filled syringe during the jet injection of the medicament, such that the distal portion of the pre-filled syringe is substantially unsupported in an axial direction [0036] (Fig. 2 - shows support 36 encircling only proximal end of syringe).

Regarding claim 9, Sund discloses wherein the interference component (70) is a ring having at least one abutment arm (73) extending distally from a proximal end dimensioned to fit within the housing (tab 74 of arm 73 fits within slot 95 of needle guard 66), the abutment arm having at least one tapered portion (arm has taper shown near Fig. 12; 73) [0065].
Regarding claim 10, Sund discloses wherein the at least one abutment arm (73) has an engagement portion (74) axially adjacent to the at least one tapered portion that is configured to cause resistance to the movement of the retractable guard when the retractable guard is moved at least partially from the protecting position toward the injecting position [0064-0065 — tabs 74 on ring 70 are received in slot 95 of needle guard, as guard moves to injection point, tabs 74 slide in slot 95 until they reach the end of slot and depress inwardly, interfering with movement of the retractable guard in the process).
Regarding claim 11, Sund discloses wherein the energy source comprises a spring (Fig. 2; 62) [0040].
Regarding claim 13, Sund discloses further comprising a trigger mechanism (64) operably associated with the energy source for activating the energy source to jet inject the medicament [0037-0038], wherein the trigger mechanism is configured for activating the energy source after the retractable guard is retracted from the protecting position [0040].
Regarding claim 14, Sund discloses wherein the retractable guard is operably associated with the trigger mechanism to cause the trigger mechanism to activate the energy source when the guard is retracted to the injecting position [0040].

Regarding claim 15, Sund discloses wherein the interference component (70) is a sleeve having an engagement portion (Fig/.12; 74 tab extends outwardly) extending outwardly from an outer surface of the sleeve that is configured to cause resistance to the movement of the retractable guard (66) when the retractable guard is moved at least partially from the protecting position toward the injecting position [0064-0065 — tabs 74 on ring 70 are received in slot 95 of needle guard, as guard moves to injection = point, tabs 74 slide in slot 95 until they reach the end of slot and depress inwardly, interfering with movement of the retractable guard in their process].
Regarding claim 16, Sund discloses wherein the interference component (70) is a latch (74) coupled to the housing (latch 74 is coupled with needle guard 66 via needle guard slot 95) that is configured to cause resistance to the movement of the retractable guard when the retractable guard is moved at least partially from the protecting position toward the injecting position [0064-0065 — tabs 74 on ring 70 are received in slot 95 of needle guard, as guard moves to injection point, tabs 74 slide in slot 95 until they reach the end of slot and depress inwardly, interfering with movement of the retractable guard in the process].
Regarding claim 17, Sund discloses wherein the housing is configured for allowing insertion of the needle to the penetration depth, which is between about 0.5 mm and about 5 mm below the surface at the insertion location [0045].
Regarding claim 18, Sund discloses wherein the housing is configured for allowing insertion of the needle to the penetration depth, which is between about 11 mm and about 13 mm below the surface at the insertion location [0046].

Regarding claim 19, Sund discloses wherein the chamber contains about between 0.02 mL and about 4 mL of the medicament [0060].
Regarding claim 20, Sund discloses wherein the penetration depth and injecting pressure are sufficient to substantially prevent backflow of the injected medicament [0063].
Regarding claim 22, Sund discloses at least one abutment arm (73) extending from a proximal end (Fig. 12; end near 71) of the component (Fig. 12), the abutment arm having at least one tapered portion (arm has taper shown near Fig. 12; 73) [0065] and an engagement portion (74) axially adjacent to the at least one tapered portion (Fig. 12), the engagement portion configured to cause resistance to the movement of the retractable component of an injection device when the retractable component is moved at least partially from the protecting position toward an injecting position [0064-0065 - tabs 74 on ring 70 are received in slot 95 of needle guard, as guard moves to injection point, tabs 74 slide in slot 95 until they reach the end of slot and depress inwardly, friction is present when guard 66 slides over the ring 70 to move into the injecting position]; and a flap (77) radially adjacent to the at least one abutment arm 73 extending distally from the proximal end of the body (Fig. 12).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 7, 8, 12 and 21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sund, et al. (US 2011/0144594 A1), hereinafter Sund, in view of Lesch, Jr. US 2012/0004608 A1), hereinafter Lesch.
Regarding claim 7, Sund discloses wherein the container portion of the pre-filled syringe is made of glass [0035], but fails to disclose that the pre-filled syringe is made of blown glass.  However, Lesch, in the analogous art, teaches wherein the pre-filled syringe is made of blown glass [0012].  Given the teachings of Lesch, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass pre-filled syringe of Sund to made of blown glass as taught by Lesch, since the use of a blown glass syringe provides an easy means to incorporate the needle into the syringe during manufacture.
Regarding claim 8, Sund discloses wherein the injection-assisting needle is adhered to the glass [0036].
Regarding claim 12, Sund discloses a ram (60) that is biased by the spring (62) against the plunger (28) to produce the injecting pressure [0037], but fails to disclose wherein the ram comprises a bell portion on which the spring is seated, and the bell portion defines a hollow interior configured for receiving the pre-filled syringe when the device is fired, such that the spring surrounds the prefilled syringe.  However, Lesch teaches wherein the ram comprises a bell portion on which the spring is seated, and the bell portion defines a hollow interior configured for receiving the prefilled syringe when the device is fired, such that the spring surrounds the prefilled syringe (Fig. 8) [0049].  Given the teachings of Lesch, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ram of Sund with the teachings of Lesch, since doing so allows for the use of a longer, thinner syringe.
Regarding claim 21, Sund discloses all of the claimed limitations except for a syringe cushion associated with the syringe support and pre-filled syringe to compensate for shape irregularities of the pre-filled syringe.  However, Lesch teaches a syringe cushion (38) associated with the syringe support and pre-filled syringe to compensate for shape irregularities of the pre-filled syringe [0030].
Given the teachings of Lesch, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the syringe of Sund with the syringe cushion as taught by Lesch, since doing so would provide a means to compensate for shape irregularities of the syringe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783